Citation Nr: 0512258	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  98-12 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fatigue, due to an 
undiagnosed illness.

2.  Entitlement to service connection for memory loss, due to 
an undiagnosed illness.

3.  Entitlement to service connection for joint pains and 
muscle aches of the knees, ankles, left shoulder, arms and 
elbows, due to an undiagnosed illness.

4.  Entitlement to service connection for acute 
gastroenteritis, due to an undiagnosed illness.

5.  Entitlement to service connection for disability 
exhibited by excessive sweating, due to an undiagnosed 
illness.

6.  Entitlement to service connection for a right shoulder 
disability.

7.  Entitlement to service connection for a low back 
disability, including spondylolisthesis and spondylolysis.

8.  Entitlement to service connection for residuals of facial 
trauma.

9.  Entitlement to service connection for a skin disability, 
claimed as multiple lipomas and seborrheic keratoses.  

10.  Entitlement to service connection for post-traumatic 
stress disorder.

11.  Entitlement to a compensable evaluation for bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active military duty from January 1981 
to January 1984 and from December 1990 to April 1991; the 
veteran served in Southwest Asia during his second period of 
active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1996 and subsequent rating 
decisions of the Department of Veterans Affairs, St. 
Petersburg, Florida, regional office (RO), which denied the 
veteran's claims pertaining to the issues shown on the first 
two pages of this document.  

The issue of entitlement to service connection for a low back 
disability, including spondylolisthesis and spondylolysis, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.

2.  The veteran's complaints of fatigue have been associated 
with diagnosed obstructive sleep apnea.

3.  The veteran's complaints of memory loss are not 
associated with an undiagnosed illness.

4.  The veteran's complaints of joint pains and muscle aches 
of the knees, ankles, left shoulder, arms and elbows, have 
either been associated with diagnosed disabilities including 
left ankle sprain, degenerative joint disease, right elbow 
epicondylitis, and bursitis, and/or are not associated with 
an undiagnosed illness.

5.  The veteran's complaints of gastroenteritis have been 
associated with diagnosed gastroesophageal reflux disease and 
gallbladder polyps.

6.  The veteran's complaints of excessive sweating are not 
associated with an undiagnosed illness. 

7.  The veteran does not have current disability related to 
his complaints of fatigue, memory loss, joint pains, muscle 
aches, gastrointestinal distress, or excessive sweating that 
is causally related to his periods of active service.  

8.  The veteran injured his right shoulder in 1989; this was 
not aggravated during his second period of active duty, and 
his current right shoulder complaints, including arthritis, 
are not etiologically related to his periods of active duty.  

9.  The veteran suffered facial trauma in service in December 
1983; no residuals are currently demonstrated.

10.  Multiple lipomas and seborrheic keratoses were first 
shown several years after the veteran's separation from his 
final period of active duty, and they have not been medically 
associated with his periods of active duty.  

11.  The veteran served in Southwest Asia as a military 
policeman; no combat indicative citations, awards or 
decorations were authorized.

12.  The evidence of record does not support a finding that 
the veteran engaged in combat with the enemy.

13.  The veteran has a current diagnosis of post-traumatic 
stress disorder.

14.  The veteran's claimed in-service stressors are not 
substantially corroborated by supporting evidence.

15.  Pulmonary function testing does not show forced 
expiratory volume in one second (FEV-1) of 71 to 80 percent 
of predicted value or a ratio of FEV-1 to forced vital 
capacity (FVC) of between 71 to 80 percent, or DLCO (SB) of 
66 to 80 percent of predicted value.


CONCLUSIONS OF LAW

1.  Fatigue; memory loss; joint pains and muscle aches of the 
knees, ankles, left shoulder, arms and elbows; 
gastroenteritis; and excessive sweating are not the result of 
undiagnosed illnesses for compensation purposes, and the 
veteran does not have current disability exhibited by these 
symptoms that is associated with his periods of active duty.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.317 (2004).

2.  A right shoulder disorder was not incurred in or 
aggravated by service, and arthritis of the right shoulder 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

3.  Chronic residuals of facial trauma were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

4.  A chronic skin disorder, including multiple lipomas and 
seborrheic keratoses, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).

5.  The veteran does not have post-traumatic stress disorder 
which is related to active duty service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

6.  The criteria for a compensable evaluation for bronchitis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10, 4.14, 4.97, Diagnostic Code 6600 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letters dated in August 2001 and April 2003, the RO 
advised the appellant of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The appellant was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claims, but that he 
must provide enough information so that VA could request any 
relevant records.  The appellant was advised of the evidence 
received and was requested to provide authorization for the 
release of any private medical records.  The appellant was 
also asked to identify any additional information or evidence 
that he wanted VA to try and obtain.  

The veteran has been notified in the December 1997, June 
1998, and July 2004 statements of the case (SOC) and the 
January 1999, February 2001, and July 2004 supplemental 
statements of the case (SSOCs) of what would be necessary, 
evidentiary wise, for entitlement to increased evaluations.  
The July 2004 SOC and the April 2003 VCAA letter notified the 
appellant of his and VA's respective obligations to obtain 
different types of evidence.  They also advised the appellant 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for the actions.  The veteran was 
provided with numerous VA examinations, and VA and private 
treatment records have been obtained.  The veteran has not 
indicated that he has any additional evidence to submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Undiagnosed Illness Claims

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446. That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  As originally constituted, 
the regulation established the presumptive period as not 
later than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 9, 2001, however, the period within 
which such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was extended to December 31, 2006.  66 Fed. Reg. 
56,614 (November 9, 2001) (codified as amended at 38 C.F.R. § 
3.317).  The revised regulation is as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: (i)	became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006; and (ii)
	by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis. (2)
	For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. (3)	For purposes of this 
section, disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. * * *

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue (2) 
signs or symptoms involving skin (3) headache (4) muscle pain 
(5) joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.

(c)	Compensation shall not be paid under this section: (1)
	if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3)	if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

(d)	For purposes of this section: (1) 
	the term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War. (2)	the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.

66 Fed. Reg. 56,614 (November 9, 2001) (codified as amended 
at 38 C.F.R. § 3.317).

During the pendency of this appeal, however, a new law was 
passed which amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107- 103, 115 
Stat. 976 (2001).  These changes became effective on March 1, 
2002.  Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).

Therefore, adjudication of the veteran's Persian Gulf service 
connection claims must also include consideration of both the 
old and the new criteria.  The General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the former and 
revised versions of the regulation.  However, if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change. See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  Thus, the Board must analyze the veteran's 
Persian Gulf War undiagnosed illness claims under the revised 
criteria as well.

Specifically, in the present case, the veteran essentially 
claims that he has multiple symptoms which are manifestations 
of undiagnosed illnesses that he developed as a result of his 
service in the Southwest Asia theater of operations during 
the Gulf War.  The veteran's service personnel records, 
including his DD Form 214, Certificate Of Release Or 
Discharge From Active Duty (DD 214), show that he served on 
active military duty from December 1990 to April 1991 in 
support of Operation Desert Shield/Desert Storm.  During that 
time, and specifically from December 1990 to March 1991, the 
veteran served in Southwest Asia.  As a result of this 
service, he received the Southwest Asia Service Medal as well 
as the Kuwait Liberation Medal.  He is, therefore, a "Persian 
Gulf veteran" by regulation (i.e., had active military 
service in the Southwest Asia theater of operations during 
the Gulf War). 38 C.F.R. § 3.317.

Fatigue, Due To An Undiagnosed Illness

According to the relevant evidence considered by the RO with 
regard to the veteran's claim for service connection for 
fatigue, asserted to be secondary to an undiagnosed illness, 
in May 1994 the veteran's complaints of fatigue were 
evaluated by a VA psychiatrist as part of a Persian Gulf 
evaluation.  The  impression was history of adjustment 
disorder with mixed emotional features.  The veteran was 
advised about restructuring his activities to allow him to 
get more than five or six hours of sleep per night.

On a July 1995 VA examination, the veteran reported fatigue 
since 1991.  Questionable mild fibromyalgia syndrome was 
noted.  A May 1998 VA outpatient treatment record noted the 
veteran's complaints, including of fatigue and not sleeping 
well, and noted probable Gulf War Syndrome.  

A July 2001 report from the Central Florida Sleep Center 
noted that the veteran underwent an overnight polysonogram in 
June 2001.  The sleep study resulted in a diagnosis of 
obstructive sleep apnea.  Subsequent VA treatment records 
have noted the veteran's diagnosis of sleep apnea.

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  Because the veteran's fatigue symptoms have 
been associated with a diagnosed disorder (obstructive sleep 
apnea), there is no legal entitlement to consider under the 
undiagnosed illness provisions.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Further, the Board finds that, even under the revised 38 
U.S.C.A. §§ 1117, the veteran's claim for service connection 
for fatigue due to an undiagnosed illness must fail.  As the 
Board has discussed in this decision, the veteran's fatigue 
symptoms have not been attributed by examiners to a 
undiagnosed illness or to a medically unexplained, chronic 
multi-symptom illness such as chronic fatigue syndrome, 
fibromyalgia, or irritable bowel syndrome.  On the contrary, 
after thorough study, including an overnight polysonogram, 
the veteran's complaints of fatigue were attributed them to a 
specific, identifiable disability, i.e., obstructive sleep 
apnea.  The Board notes that the "questionable" 
fibromyalgia syndrome and "probable" Gulf War Syndrome 
noted on previous VA examinations are equivocal findings and 
are outweighed by the definitive diagnosis provided by the 
sleep study.  Therefore, the Board finds that, even under the 
revised language of 38 U.S.C.A. § 1117, the veteran's claim 
for service connection for fatigue due to an undiagnosed 
illness must be denied as a matter of law.



Memory Loss, Due To An Undiagnosed Illness

According to the relevant evidence considered by the RO with 
regard to the veteran's claim for service connection for 
memory loss, asserted to be secondary to an undiagnosed 
illness, on a July 1995 VA examination, the veteran reported 
memory loss.  

On annual psychological evaluations conducted in June 1991, 
October 1992, and October 1993, in conjunction with the 
veteran's employment, he did not report any memory problems.  
On a VA psychiatric examination in November 1997, the veteran 
noted that at one time he thought he had a short term memory 
loss, but that this was related to his not focusing.  He 
noted that he had not had any problems in taking numerous 
courses associated with his law enforcement career.  On 
examination, his memory appeared to be intact for long term, 
delayed, and immediate recall.  There was no psychiatric 
diagnosis.  An April 2004 VA mental health clinic note 
described the veteran's memory as intact.  A July 2004 mental 
health evaluation noted memory well within normal limits.

The very essence of a claim concerning an undiagnosed illness 
is that there is a compensably disabling condition (ratable 
at 10 percent or more).  Since the veteran's complaints of 
memory loss, even if previously existing, have essentially 
subsided, there is no legal entitlement to consider under the 
undiagnosed illness provisions.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Joint Pains and Muscle Aches, Due To An Undiagnosed Illness

The veteran contends that he is entitled to service 
connection for joint pains and muscle aches of the knees, 
ankles, left shoulder, arms and elbows, asserted to be 
secondary to an undiagnosed illness.

The veteran's service medical records show a diagnosis of 
chondromalacia patellae in April 1981.  He was seen with 
complaints of right knee pain following an injury in March 
1982.  Examination showed his knee within normal limits.  
Soft tissue injury of the right ankle was noted in June 1982.  
In September 1992, the veteran was kicked in the left knee 
while trying to restrain a violent person at the Bronx VA 
Medical Center.  A left knee contusion was noted, and the 
veteran was treated with an elastic bandage.  

On a July 1995 VA examination, the veteran reported pain in 
the left knee and left shoulder.  Left shoulder bicipital 
tendonitis, questionable mild fibromyalgia syndrome, and 
possible patellofemoral syndrome of the left knee were noted.  

A September 1998 Gulf War examination noted complaints of 
knee and elbow pain; examination showed no objective knee 
findings, with no synovitis and no crepitus noted.  On a VA 
orthopedic clinic evaluation in August 2004, the veteran did 
not report any knee or elbow pain, and no knee or elbow 
findings were noted.

A VA outpatient treatment record noted left ankle sprain in 
November 1993.  

Bursitis of the left shoulder was noted in January 2001.  
Degenerative joint disease of the left shoulder was noted in 
November 2003.

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  Because the veteran's left shoulder and 
right elbow symptoms have been associated with a diagnosed 
disorder (degenerative joint disease and epicondylitis, 
respectively), there is no legal entitlement to consider 
under the undiagnosed illness provisions.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Further, the Board finds that, even under the revised 38 
U.S.C.A. §§ 1117, the veteran's claim for service connection 
for left shoulder and right elbow pain due to an undiagnosed 
illness must fail.  As the Board has discussed in this 
decision, the veteran's left shoulder and right elbow 
symptoms have not been attributed by examiners to a 
undiagnosed illness or to a medically unexplained, chronic 
multi-symptom illness such as chronic fatigue syndrome, 
fibromyalgia, or irritable bowel syndrome.  On the contrary, 
objective X-rays have shown degenerative joint disease in the 
left shoulder joint, and right elbow epicondylitis has been 
diagnosed.  The Board notes that the "questionable" 
fibromyalgia syndrome and "probable" Gulf War Syndrome 
noted on previous VA examinations are equivocal findings and 
are outweighed by the definitive diagnosis provided by the X-
ray findings.  Therefore, the Board finds that, even under 
the revised language of 38 U.S.C.A. § 1117, the veteran's 
claim for service connection for left shoulder and right 
elbow pain due to an undiagnosed illness must be denied as a 
matter of law.

There are no objective findings related to the veteran's arm 
and left elbow complaints, and recent treatment records have 
not shown knee or ankle complaints of findings.  The very 
essence of a claim concerning an undiagnosed illness is that 
there is a compensably disabling condition (ratable at 10 
percent or more).  Since the veteran's complaints of knee, 
ankle, arm and left elbow pain, even if previously existing, 
have essentially subsided, there is no legal entitlement to 
consider under the undiagnosed illness provisions.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Gastroenteritis, Due To An Undiagnosed Illness

Relevant evidence considered by the RO with regard to the 
veteran's claim for service connection for gastroenteritis, 
asserted to be secondary to an undiagnosed illness, includes 
a May 1998 VA outpatient treatment record reflecting the 
veteran's complaints of diarrhea and loose stools for three 
weeks, and noted probable Gulf War Syndrome.  

A September 1998 outpatient record noted complaints of 
abdominal cramping since the Gulf War, and noted that this 
was most likely irritable bowel syndrome.  

Outpatient treatment records dated in April 2003 note a 
diagnosis of gastroesophageal reflux disease (GERD).  This 
diagnosis has continued on subsequent outpatient records.  
Additionally, gallbladder ultrasound in December 2002 and 
April 2003 demonstrated scattered polyps of the gallbladder.

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  Because the veteran's gastrointestinal 
symptoms have been associated with diagnosed disorders (GERD 
and gallbladder polyps), there is no legal entitlement to 
consider under the undiagnosed illness provisions.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

(The Board notes that service connection for irritable bowel 
syndrome was granted in a July 2004 rating decision.  The 
evaluation of that disability is not currently on appeal.)

Excessive Sweating, Due To An Undiagnosed Illness

The veteran contends that he has a disability manifested by 
excessive sweating, asserted to be secondary to an 
undiagnosed illness.

The veteran testified at a personal hearing in March 2000 
that he experienced excessive sweating at night as well as 
during the day.  He related this to periods of stress or 
anxiety.  The claims folder does not show any medical reports 
documenting complaints or findings related to excessive 
sweating.  

The very essence of a claim concerning an undiagnosed illness 
is that there is a compensably disabling condition (ratable 
at 10 percent or more).  Since the veteran's complaints of 
excessive sweating, even if previously existing, have 
essentially subsided, there is no legal entitlement to 
consider under the undiagnosed illness provisions.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Finally, none of the symptoms claimed to be due to 
undiagnosed illnesses have been associated with current 
disability that is related to service.  Absent a finding of 
current disability related to service, service connection on 
a direct basis for disability exhibited by complaints of 
fatigue, memory loss, joint pains, muscle aches, 
gastrointestinal distress, or excessive sweating is not 
warranted.
 
Service Connection Claims

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  Certain chronic diseases, including 
arthritis, when manifest to a degree of 10 percent or more 
within one year after the veteran's military service ended, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

Right Shoulder

The service medical records do not note any complaints or 
findings related to right shoulder disability during the 
veteran's first period of active duty.

In July 1989, the veteran was noted to have injured his right 
shoulder two weeks earlier.  The diagnoses were sprained 
right shoulder and right shoulder impingement syndrome.  The 
service medical records do not note any complaints or 
findings related to right shoulder disability during the 
veteran's second period of active duty in 1990 and 1991.  A 
July 1995 VA examination noted no pain in the right shoulder.  
A February 2000 outpatient record noted chronic right 
shoulder pain.  An August 2004 VA orthopedic evaluation noted 
degenerative osteoarthritis of the shoulders.  A September 
2004 treatment record noted degenerative joint disease of 
both shoulders.

The objective evidence demonstrates that the veteran injured 
his right shoulder between his two periods of active duty.  
There is no evidence of aggravation or further injury during 
his second period of active duty.  No competent medical 
evidence has attributed his current arthritis of the right 
shoulder to either period of active duty.

The Board has considered the statements of the veteran to the 
effect that he has a right shoulder disability that 
originated during service.  However, the veteran's lay 
testimony alone, even if were not contradicted by the medical 
evidence of record, is not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for right 
shoulder disability.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Arthritis of the right shoulder 
may not be presumed to have been incurred in service since 
degenerative changes were first noted more than a decade 
following separation from his final period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

Since the weight of the evidence for and against the claim is 
not in relative equipoise, the reasonable doubt rule does not 
apply. 38 C.F.R. §§ 3.102 (2004).

Residuals of Facial Trauma

The service medical records note that in December 1983 the 
veteran was struck in the right orbital area and mouth during 
a fight.  The emergency care report noted that he had a 
possible concussion, with complaints of headache and 
dizziness.  X-rays were negative.  The diagnosis was trauma 
to head and face.  There were no further complaints or 
finding related to facial trauma during either period of 
service.

VA examination in July 1995 did not note any facial trauma 
residuals.  Treatment records since service have noted 
complaints related to headaches, however no specific findings 
related to facial trauma have been noted.  

(The Board notes that service connection for tension 
headaches was granted in December 1997; the evaluation of 
that disability is not currently on appeal.)

In the absence of any objective evidence showing current 
residuals of facial trauma in service, the Board finds that 
the preponderance of the evidence is against a finding of 
service connection for residuals of facial trauma.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Since the weight of the evidence for and against the claim is 
not in relative equipoise, the reasonable doubt rule does not 
apply. 38 C.F.R. §§ 3.102 (2003).

Multiple Lipomas and Seborrheic Keratoses

The service medical records do not note any complaints or 
findings related to lipomas or keratoses.  In February 1994, 
the veteran was noted to have mild diffuse xerosis of the mid 
chest area, and generalized pruritus.  On his Gulf War 
registry examination in February 1994 he noted pruritus "all 
over."  In March 1994, a lipoma was excised from his chest.  
VA examination in July 1995 noted no skin lesions except 
small surgical scar on the anterior surface of the right 
chest wall, mobile and nontender.

The objective evidence demonstrates that the veteran 
developed skin disorders including lipoma several years after 
his separation from his final period of active duty.  No 
competent medical evidence has attributed these disabilities 
to either period of active duty.

The Board has considered the statements of the veteran to the 
effect that he has skin disabilities that originated during 
service or are attributable to service.  However, the 
veteran's lay testimony alone, even if were not contradicted 
by the medical evidence of record, is not competent evidence 
to support a finding on a medical question requiring special 
experience or special knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for skin 
disabilities, claimed as multiple lipomas and seborrheic 
keratoses.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Since the weight of the evidence for and 
against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply. 38 C.F.R. §§ 3.102 
(2004).



Post-traumatic Stress Disorder

Establishing service connection for PTSD currently requires:  
(1) medical evidence diagnosing PTSD (the provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV)); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

Information in the claims folder indicates that psychological 
evaluations in the early 1990's did not find any psychiatric 
disability.  Similarly, a VA psychiatric examination 
conducted in November 1997 resulted in a finding of "no 
psychiatric diagnosis."  Recent VA outpatient records, 
including one dated in April 2004, show treatment for "post-
traumatic stress disorder, more likely than not related to 
Gulf War experience."  For purposes of this decision, the 
Board concedes that there is a current diagnosis of post-
traumatic stress disorder.  

Notwithstanding, as indicated above, service connection 
requires evidence that the claimed stressor actually 
occurred.  With regard to the validity of the averred 
stressor, the evidence necessary to establish that the 
claimed stressor occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002).  When a veteran 
is found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f) (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

Thus, it must first be determined if the veteran engaged in 
combat with the enemy during his averred stressors.  VA's 
General Counsel has defined the ordinary meaning of the 
phrase "engaged in combat with the enemy" to mean that the 
veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

The veteran served in Southwest Asia during the Persian Gulf 
War.  Service records indicate that he was assigned to the 
Military Police.  He was awarded the Southwest Asia Service 
Medal, the Kuwait Liberation Medal, and the Army Achievement 
Medal, among other awards.  The veteran's DD-214 does not 
indicate that he received any awards or medals indicating 
combat.  The veteran does not contend that he had combat 
service, but rather argues that he has numerous stressors 
related to his duties as a Military Policeman, and in 
particular in disarming dangerous U.S. service personnel.  
Therefore, his reported stressors must be verified.  

The RO prepared a summary of the veteran's claimed stressors 
and requested corroborating information from the United 
States Armed Services Center for Unit Records Research 
(CURR).  Response received in December 2001 indicates that 
the specific incidents and service members identified by the 
veteran could not be confirmed.  

As explained above, service connection for post-traumatic 
stress disorder requires three elements.  See 38 C.F.R. § 
3.304(f) (2004).  The Board acknowledges that the record 
contains medical evidence of a diagnosis of post-traumatic 
stress disorder; however, this opinion appears to be based 
largely on the history as reported by the veteran.  The Board 
is not bound to accept the veteran's uncorroborated account 
of his experiences nor is it bound to accept opinions of 
physicians who make their diagnosis of post-traumatic stress 
disorder relying on history as reported by the veteran.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In summary, the record contains a current diagnosis of post-
traumatic stress disorder.  Contemporaneous service records 
do not support the veteran's claimed stressors and there is 
no indication that he was exposed to more than the ordinary 
stress of wartime service.  Evidence of a verified stressor 
upon which a diagnosis of post-traumatic stress disorder 
could be based has not been presented and thus, the criteria 
for service connection for post-traumatic stress disorder are 
not satisfied and the veteran's claim must be denied.  

As the preponderance of the evidence is against the claim for 
service connection for post-traumatic stress disorder, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. §  5107(b) (West 2002).  

Increased Rating for Bronchitis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Service connection for bronchitis was granted by rating 
decision dated in December 1997.  A noncompensable evaluation 
was assigned from March 1995.  that evaluation has been 
continued in subsequent rating actions.  In March 2000, the 
veteran submitted a claim for an increased evaluation.

Under 38 C.F.R. § 4.97, Diagnostic Code 6600 pertaining to 
chronic bronchitis, a 10 percent evaluation is provided where  
pulmonary function tests showing FEV-1 of 71 to 80 percent of  
predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB)  
(single breath) 66-to 80-percent of predicted.  A 30 percent  
evaluation is provided where FEV-1 of 56-to 70-percent of  
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB)  
56- to 65-percent of predicted.  A 60 percent rating is  
provided where pulmonary function tests show FEV-1 of 40 to  
55 percent of predicted, or FEV-1/FVC of 40 to 55 percent, or  
DLCO (SB) of 40 to 55 percent of predicted, or maximum oxygen  
consumption of 15 to 20 milliliters per kilogram per minute  
(ml/kg/min) (with cardiorespiratory limit).  The next higher  
rating of 100 percent is warranted where pulmonary function  
tests show FEV-1 of less than 40 percent of predicted, or  
FEV-1/FVC of less than 40 percent, or DLCO (SB) of less than 
40 percent of predicted, or maximum oxygen consumption of  
less than 15 ml/kg/min (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure); or if  
the evidence shows right ventricular hypertrophy, or  
pulmonary hypertension by Echo or cardiac catheterization, or  
episodes of acute respiratory failure; or if outpatient  
oxygen therapy is required.  

When all the evidence is assembled, VA is responsible for  
determining whether the evidence supports the claim or is in  
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against  
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990).

The appellant's chronic bronchitis has been assigned a 0 
percent evaluation under Diagnostic Code 6600.  A higher 
evaluation is not warranted.  PFTs conducted in January 2002 
were noted to be essentially within normal limits:  FEV-1 was 
85 percent of predicted; the FEV-1/FVC ratio was 85; and DLCO 
was 83 percent.  In addition, the January 2002 VA examiner 
found no evidence of right ventricular hypertrophy, cor 
pulmonale, or respiratory  failure.  

The Board has considered all potentially applicable  
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  


ORDER

Service connection for fatigue; memory loss; joint pains and 
muscle aches of the knees, ankles, left shoulder, arms and 
elbows; acute gastroenteritis; a disability exhibited by 
excessive sweating; all asserted to be the result of 
undiagnosed illnesses is denied.

Service connection for a right shoulder disability is denied.

Service connection for residuals of facial trauma is denied.

Service connection for a skin disability, claimed as multiple 
lipomas and seborrheic keratoses, is denied.  

Service connection for post-traumatic stress disorder is 
denied.

A compensable evaluation for bronchitis is denied.


REMAND

The veteran contends that he has a chronic low back 
disability attributable to an injury during service.  The 
service medical records show that he complained of a pulled 
muscle on the left side of his back in February 1981.  
Rhomboid strain was noted.  In May 1982, he complained of 
tenderness of the upper and lower back.  Pulled muscle lower 
back was noted.  At the time of the veteran's separation from 
his first period of active duty in January 1984, examination 
of the spine was noted as normal.

In August 1990, prior to the veteran's second period of 
active duty, he was injured when he was shoved against a sink 
while attempting to restrain a violent patient in conjunction 
with his employment as a policeman at the Bronx VAMC.  
Contusion to the paraspinal muscles was noted.  The veteran 
filed a federal Workers Compensation claim based on this 
incident.  Thoracic and lumbar spine sprain was noted on the 
Labor Department physician's report.

No back pathology or complaints were noted during the 
veteran's second period of active duty from December 1990 to 
April 1991.

VA X-rays in July 1995 noted spondylolisthesis and 
spondylolysis of L5.  A VA outpatient record dated in May 
1998 noted the following:  "expect that back condition is 
related to injury while on active duty."  

A VA orthopedic clinic record dated in February 2001 noted 
diagnoses of lumbar disc syndrome, herniated nucleus 
pulposus, and spondylolysthesis of L5 on S1.  The examiner, a 
physician's assistant, stated that he "would definitely 
agree that his fall on active duty being his only trauma, 
caused the spondylolysthesis which has become progressively 
worse."

This same physician's assistant, in a statement dated in May 
2003, stated that "in my opinion his condition is more 
likely than not related to the injury experienced on active 
military service, specifically in 1981-1982 while stationed 
in Germany."

In April 2004, the RO had the veteran examined by a VA 
physician who had reviewed the entire record, including the 
report of the August 1990 back injury.  That examiner stated 
that "both these injuries were in excess of ten years ago 
and in would be pure speculation upon this examiner's behalf 
to opine the current existing condition, rests on which 
incurrence. [sic.]"

The Board is of the opinion that the veteran should again be 
scheduled for a VA examination of his back.  The examiner 
should review the claims folder, including the medical record 
summarized above, and provide an opinion as to the etiology 
of any current low back pathology.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
orthopedic or neurological examination to 
determine the nature and probable 
etiology of any low back disability.  The 
examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
such diagnosed disability is related to, 
or caused by, the veteran's active 
military service.  The veteran's claims 
folder should be available for review in 
conjunction with the examination, and the 
examiner is specifically requested to 
review the service medical records and VA 
treatment records summarized above.  All 
findings, and the reasons and bases 
therefore, should be set forth in a clear 
and logical manner on the examination 
report.  A complete explanation for any 
conclusions reached would be helpful in 
adjudicating the claim.

2.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim for 
entitlement to service connection for a 
low back disability.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


